Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on March 8, 2021 has been entered.

Detailed Action
	This office action is a response to applicant’s communication submitted March 8, 2021, wherein claims 1 and 23 are amended, claims 3, 7, 14, and 24 are canceled, and new claim 25 is introduced.  This application is a divisional application of US application 15/095475, now US patent 10383891, filed April 11, 2016, which is a continuation in part of PCT/IL2015/050993, filed October 6, 2015, which claims benefit of provisional application 62/060054, filed October 6, 2014.
Claims 1, 2, 6, 10-13, 15, 18, 23, and 25 are pending in this application.
Claims 1, 2, 6, 10-13, 15, 18, 23, and 25 as amended are examined on the merits herein.

Withdrawn Rejections
	Applicant’s amendment, submitted March 8, 2021, with respect to the rejection of instant claims 1, 2, 7, 10, 12-15, 18, 23, and 24 under 35 USC 103 for being obvious over Place et al. in view of Hasse in view of Dillon et al. as evidenced by Geresh et al. and Delattre et al., has been fully considered 

	Applicant’s amendment, submitted March 8, 2021, with respect to the rejection of instant claim 6 under 35 USC 103 for being obvious over Place et al. in view of Hasse in view of Dillon et al. as evidenced by Geresh et al. and Delattre et al. further in view of Bonferoni et al., has been fully considered and found to be persuasive to remove the rejection as Applicant has amended the claims to require the administration of a metalloproteinase inhibitor.  Therefore the rejection is withdrawn.

	Applicant’s amendment, submitted March 8, 2021, with respect to the rejection of instant claim 11 under 35 USC 103 for being obvious over Place et al. in view of Hasse in view of Dillon et al. as evidenced by Geresh et al. and Delattre et al. further in view of Hill et al., has been fully considered and found to be persuasive to remove the rejection as Applicant has amended the claims to require the administration of a metalloproteinase inhibitor.  Therefore the rejection is withdrawn.

	Applicant’s amendment, submitted March 8, 2021, with respect to the rejection of instant claim 3 under 35 USC 103 for being obvious over Place et al. in view of Hasse in view of Dillon et al. as evidenced by Geresh et al. and Delattre et al. further in view of Derzko et al., has been fully considered and found to be persuasive to remove the rejection as Applicant has amended the claims to require the administration of a metalloproteinase inhibitor.  Therefore the rejection is withdrawn.

The following new grounds of rejection are introduced:
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 10-13, 15, 18, and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Baker (US pre-grant publication 2011/0200657, cited in PTO-892) in view of Dillon et al. (US pre-grant publication 2007/0166797, of record in previous action) in view of Fan et al. (US pre-grant publication 2008/0075758, cited in PTO-892) in view of Aldunate et al. (Reference included with PTO-892) as evidenced by Medcalf et al. (Reference included with PTO-892)
The claimed invention is directed to a method of alleviating decreased vaginal boundary lubrication and associated conditions comprising administering composition of a sulfated polysaccharide and several additional ingredients, which is a hydrogel.  In various dependent claims the additional ingredient which is selected from one of several cationic compounds.  The sulfated polysaccharide is further described as being from a microalgae, and having a sulfation percent of the polymeric chain of 6-10%, which is interpreted as meaning that between 6-10% of the saccharide residues on the polysaccharide are sulfated.
	Baker discloses antimicrobial nanoemulsion compositions capable of inactivating microorganisms and providing anti-inflammatory activity while minimizing microbial resistance and toxicity, the composition comprising an oil phase, an aqueous phase, and at least one anti-inflammatory agent. (p. 1 paragraphs 8-9) The composition preferably include interaction enhancers, which increase the interaction of the nanoemulsion with the bacteria. (p. 4 paragraph 39) The interaction enhancers can include chelating agents such as EDTA (p. 4 paragraph 40) and halogen containing agents such as 
Baker does not disclose the composition further comprising the claimed sulfated polysaccharide.  However, Dillon et al. discloses polysaccharides from microalgae which have topical antiviral activity. (p. 1 paragraph 4) In a specific embodiment the polysaccharide is from Porphridium creuentum, Porphyridium sp, Porphyridium purpureum, or Porphyridium aeruginoeum. (p. 1 paragraph 9) The polysaccharide is suitable for intravaginal administration (p. 23 paragraph 170) and possesses potent antiviral activity. (p. 23 paragraph 171) Furthermore the disclosed polysaccharides can be used both for prevention of transmission of sexually transmitted disease, and as lubricants. (p. 23 paragraph 171) Compositions using these polysaccharides can comprise about 0.01-90% by weight of polysaccharide. (p. 22 paragraph 156) In a specific example a condom for the prevention of sexually transmitted disease is applied with a solution of 0.5mg/mL (0.05%) of Porphyridium polysaccharide. (p. 30 paragraph 229) Further with respect to the structural properties of P. cruentum polysaccharide, Medcalf et al. (Included with PTO-892 to illustrate the inherent properties of P. cruentum polysaccharide) discloses that this polysaccharide has a degree of sulfation of 7.4% and a glucuronic acid content of 9%, thereby falling within the scope of sulfated polysaccharides as described in the instant claims. (P. 90 table 1)
	It would have been obvious to one of ordinary skill in the art at the time of the invention to include P. creuentum polysaccharide in the nanoemulsion composition described by Baker.  One of ordinary skill in the art would have been motivated to include this polysaccharide and would have 
Baker does not disclose the composition further comprising a metalloproteinase inhibitor.  However, Fan et al. discloses that a hydroxamate-based metalloprotease inhibitor is a potent inhibitor of chlamydial infection. (p. 1 paragraph 7) It would have been obvious to one of ordinary skill in the art at the time of the invention to include a metalloprotease inhibitor as described by Fan et al. in the composition.  One of ordinary skill in the art would have been motivated to do so and would have reasonably expected success because Baker discloses that it is beneficial to include an agent for inhibiting bacterial infection.
Baker further does not disclose adjusting the pH of the composition to between 3.8-4.5 or including lactic acid as a buffering agent.  However, Aldunate et al. discloses a study of the activity of lactic acid against HIV. (p. 2016 left column last paragraph, p. 2017) Lactic acid was seen to have virucidal activity against HIV-1 and HIV-2, especially at acidic pH. (p. 2018 left column last paragraph – p. 2018 right column first paragraph) Therefore, It would have been obvious to one of ordinary skill in the art at the time of the invention to include lactic acid in the composition described by Baker and to buffer the composition at low pH, such as 3.8.  One of ordinary skill in the art would have been motivated to do so and would have reasonably expected success because Baker discloses that it is beneficial to include an agent for inhibiting HIV infection.
For these reasons the invention taken as a whole is prima facie obvious.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Baker in view of Dillon et al. in view of Fan et al. as evidenced by Medcalf et al. in view of Aldunate et al. as applied to claims 1, 2, 10-13, 15, 18, and 23 above, and further in view of Bonferoni et al. (Reference of record in previous action)

Bonferoni et al. discloses a formulation of chitosan and lactic acid for the maintenance of low vaginal pH. (p. E1, right column second paragraph)
It would have been obvious to one of ordinary skill in the art at the time of the invention to include a lactate:chitosan composition in the vaginal lubricant compositions described by Baker  One of ordinary skill in the art would have been motivated to include this ingredient because Aldunate et al. already discloses that lactate and low pH are both desirable for preventing HIV infection.
Therefore the invention taken as a whole is prima facie obvious.

Allowability
Claim 25 is seen to be allowable.  This claim claims a method comprising intravaginally administering a composition comprising various polysaccharides to a patient suffering from one of a number of disorders.  One of the polysaccharides included in this composition is Prasinococcus capsulatus polysaccharide.  This particular polysaccharide is not known in the art as being useful for intravaginal administration to treat any of the claimed disorders.  While US patent 9453082 (cited in PTO-1449 submitted August 12, 2019) discloses that this polysaccharide is useful in the treatment of immune disorders (see column 1 lines 35-43 of the reference) this broad disclosure does not include sufficient reason for one of ordinary skill in the art to use it to treat any of the claimed vaginal conditions or to add it to any of the compositions described in the cited prior art such as Baker.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC OLSON whose telephone number is (571)272-9051.  The examiner can normally be reached on M-F 6am-3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia A Jiang can be reached on 571-272-0627.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ERIC OLSON/               Primary Examiner, Art Unit 1623                                                                                                                                                                                         	3/18/2021